Case 7:18-cr-00077-VB Document 68 Filed 03/10/21 Page 1 of 1
Case 7:18-cr-00077-VB Document 67 Filed 03/09/21 Page 1 of 1

 
  
     
   
    
     
     
     
    
 

LL¥ ESLER |

SUSAN C. WOLFE, ESQ.
Law office of Susan C. Wolfe
1700 Broadway, 418+ Floor
New York, York 10019

 

Tel: (917) 209-0441 Diane Fischer,
Email: scwolfe@scwolfelaw.com of counsel

  
 

March 9, 2021

APPLICATION GRANTED
BY ECF S00 5
Hon. Judge Vincent L. Briccetti Vinvent L. iccetti, U.S.D.J.
United States District Judge D te 4 (0 (ZI
ated: —

United State District. Court
300 Quarropas Street
White Plains, NY 10601

ite Plains, NY
DyRaloty weply a accepted

fv Celi

radshaw, Docket No. 18-CR-77

  

Re: United States v. Adrian
Dear Judge Briccetti:

Please accept this letter motion for permission to file a brief reply to the
government’s letter, dated March 9, 2021, in opposition to compassionate release.
The reply consists of two paragraphs and a “wherefore” sentence, and it is attached
to this motion. It provides an update regarding Mr. Bradshaw’s release date and
responds to one of the government’s arguments. I believe that the points are worthy
of the Court’s consideration.

Respectfully submitted.
S/

Susan C. Wolfe
